Title: From James Madison to Richard Cutts, 1 July 1825
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          July 1. 1825
        
        Mr. Fowler of Allen’s Lot. & Exc: office holds a note of mine for $500 payable on the 10th. instant. From his letter to me on the subject I infer that the enclosed Check will be a payment not inconvenient to him; and I prefer it to the risk & trouble of remitting bank notes by the Mail. On substituting the check for the promisory note, be so good as to send me the latter in a cancelled State. Should Mr. Fowler not be satisfied with this mode of taking up the note, let me know it as quickly as possible that the debt may be otherwise provided for within the time limited. Friendly respects
        
          James Madison
        
      